FILED
                            NOT FOR PUBLICATION                              FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10262

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00343-JMS

  v.
                                                 MEMORANDUM *
WILLIE JAMES COWARD, a.k.a.
William James Coward,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Willie James Coward appeals from the eight-month sentence imposed

following his guilty-plea conviction for making a false statement in an application

for a United States passport, in violation of 18 U.S.C. § 1542. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Coward contends that the district court procedurally erred in failing to

explicitly state that it had considered sentencing options other than imprisonment.

The record reflects that the district court was aware of and considered all of the

sentencing options. See United States v. Carty, 520 F.3d 984, 991-95 (9th Cir.

2008) (en banc).

      Coward also contends that his sentence is substantively unreasonable.

Under the totality of circumstances, including Coward’s decades-long history of

using another person’s identity, the eight-month sentence is substantively

reasonable. See id. at 993.

      AFFIRMED.




                                          2                                      10-10262